COURT OF APPEALS FOR THE
                                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                       01-13-00470-CR, 01-13-00471-CR, 01-13-00472-CR
Style:                              Joseph John Akbari
                                    v. The State of Texas
Date motion filed*:                 October 30, 2013
Type of motion:                     Request for Supplemental Clerk’s Record
Party filing motion:                Appellant
Document to be filed:               Supplemental clerk’s record

Is appeal accelerated?         No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                          Current Due date:
         Date Requested:

Ordered that motion is:

                    Granted
                     If document is to be filed, document due:
                              The Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          Appellant’s request for the Court to order a supplemental clerk’s record containing the Presentence
          Investigation Report is denied. Appellant’s request fails to comply with the Texas Rules of Appellate
          Procedure. See TEX. R. APP. P. 9.5, 10. Further, appellant is entitled to supplement the clerk’s record
          without an order from this Court. See TEX. R. APP. P. 34.5(c).



Judge's signature:       /s/ Justice Evelyn Keyes


Panel consists of        ____________________________________________

Date: November 14, 2013




November 7, 2008 Revision